 


109 HR 4703 IH: To provide meaningful civil remedies for victims of the sexual exploitation of children.
U.S. House of Representatives
2006-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4703 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2006 
Mr. Gingrey (for himself and Mr. Tierney) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide meaningful civil remedies for victims of the sexual exploitation of children. 
 
 
1.Civil remedies
(a)In generalSection 2255(a) of title 18, United States Code, is amended—
(1)in the first sentence—
(A)by striking (a) Any minor who is and inserting the following:

(a)In generalAny person who, while a minor, was; 
(B)by inserting after such violation the following: , regardless of whether the injury occurred while such person was a minor,; and
(C)by striking such minor and inserting such person; and
(2)in the second sentence—
(A)by striking Any minor and inserting Any person; and
(B)by striking $50,000 and inserting $150,000.
(b)Conforming amendmentSection 2255(b) of title 18, United States Code, is amended by striking (b) Any action and inserting the following:

(b)Statute of limitationsAny action. 
 
